DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 04, 2022 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on August 04, 2022 with respect to the amended independent claims have been acknowledged and are found persuasive.  Currently claims 1, 2, and 5-7 are allowed and claim 8 is rejected.

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gates et al (US Pub: 2008/0075512) and in further view of Nakata et al (US Pub: 2018/0250947) (Applicant supplied reference).
Regarding claim 8 (previously presented), Gates et al teaches: A control method for a printing device printing on a medium while being manually moved in relation to the medium, the control method executing [abstract]: printing, by a print head, a print image according to an amount of movement of the printing device in relation to the medium [p0035, claim 1]; and displaying, by a display, a display image showing a current printing position in the print image according to the amount of movement of the printing device in relation to the medium [p0035, p0054-p0057], wherein printing is executed by the movement of the printing device, in relation to the medium, in a first direction and a new line is executed by the movement of the printing device, in relation to the medium, in a second direction [p0004, p0030, p0035 (Printing is performed in 2D in both main scan and sub-scan directions/X-Y axis.  Sensors are available to sensing movement in different direction.)], wherein the control method further comprising: detecting distance, in a third direction intersecting the first direction and the second direction, from the medium, and changing the display image according to the detected distance in the third direction [p0051, p0052 (A threshold distance in vertical direction for ensuring proper operation of the printer is inherently determined.  Nothing will be printed/displayed when the printer is too away from the medium in vertical direction.)].
In the same field of endeavor, Nakata et al detects the printer moving away from the medium, which would create a printing void: wherein detecting distance, in a third direction intersecting the first direction and the second direction, from the medium, and changing the display image according to the detected distance in the third direction [p0077, p0078, p0085, p0179, claim 5 (When the printer is moved in Z-direction away from medium surface, image printed/displayed would change to termination.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to detect a distance from the medium that causes a printing void and display the void for warning purpose.

Allowable Subject Matter
6.	Claims 1, 2 and 5-7 are allowed.  The cited references do not disclose that the printer monitors its distance away from the medium in Z-direction so as to change displayed image according to the distance in Z-direction in a way that the displayed image gradually hides away as the distance detected in Z-direction becomes longer.

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674